Case: 20-20370     Document: 00515728030         Page: 1     Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 1, 2021
                                  No. 20-20370                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Anastasiia Ermuraki; Aurel Ermuraki,

                                                           Plaintiffs—Appellants,

                                       versus

   Kenneth T. Cuccinelli, USCIS Director; David Pekoske,
   DHS Secretary; Tony L. Bryson, USCIS District
   Director; Wallace L. Carroll, Houston USCIS,

                                                         Defendants—Appellees.



                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4169


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiffs-Appellants Anastasiia and Aurel Ermuraki filed suit in the
   district court to challenge the United States Citizenship and Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20370        Document: 00515728030             Page: 2      Date Filed: 02/01/2021




                                        No. 20-20370


   Services’ (“USCIS”) denial of their application to adjust their immigration
   status to lawful permanent residents under the diversity visa program. Upon
   the motion of Defendants-Appellees (“the Government”), the district court
   dismissed the case with prejudice pursuant to Federal Rule of Civil
   Procedure 12(b)(6). Because we hold this case was moot prior to the entry of
   the district court’s final judgment, we VACATE the judgment and
   DISMISS the case.
                                              I
           As part of USCIS’ selection process, the Ermurakis—who are
   husband and wife—were randomly invited to apply to the diversity visa
   lottery program for the fiscal year ending on September 30, 2019. See 8
   U.S.C. § 1153(c), (e)(2). They submitted their status adjustment application
   on October 9, 2018. On April 17, 2019, USCIS denied their application
   because it found the Ermurakis did not have lawful immigration status at the
   time they submitted their application, as required by statute. See 8 U.S.C. §
   1255(c)(2).
           On May 20, 2019, the Ermurakis filed what they describe as a motion
   to reconsider 1 with USCIS. On September 23, 2019, USCIS denied the
   motion. Counsel for the Ermurakis received notice of this denial three days
   later, on September 26, 2019. Approximately one month later, on October
   24, 2019, the Ermurakis filed their initial underlying complaint in the district
   court, beginning this action.
           After the Ermurakis filed an amended complaint, the Government
   moved to dismiss for failure to state a claim pursuant to Federal Rule of Civil


           1
             USCIS treated the motion as a motion to reopen. Because we dismiss this case on
   jurisdictional grounds, we need not decide whether the motion was properly treated as a
   motion to reopen.




                                              2
Case: 20-20370      Document: 00515728030            Page: 3    Date Filed: 02/01/2021




                                      No. 20-20370


   Procedure 12(b)(6). In its motion, the Government also asserted what the
   district court understood to be an argument that the case was moot. By law,
   diversity visas must be awarded before midnight on the last day of the fiscal
   year for which an applicant was selected to apply. 8 U.S.C.
   § 1154(a)(1)(I)(ii)(II); 22 C.F.R. § 42.33(f). Because the fiscal year for the
   Ermurakis’ application ended on September 30, 2019, and because they did
   not file their complaint until October 24, 2019, the Government argued that
   the Ermurakis’ requested relief was no longer available.
          In its decision granting the Government’s motion, the district court
   acknowledged the mootness argument but stated that it “need not rule on
   this basis as it finds the Government’s position on the substantive issues to
   be meritorious.”
                                           II
          Generally speaking, a court cannot assume that it has jurisdiction and
   proceed to resolve a case on the merits. Steel Co. v. Citizens for a Better Env’t,
   523 U.S. 83, 93-94 (1998); see Cook v. Reno, 74 F.3d 97, 99 (5th Cir. 1996)
   (“Before ruling on the merits of the case, it is imperative that the court first
   determine whether it has jurisdiction to hear the suit; if jurisdiction is lacking,
   then the court has no authority to consider the merits.”); but cf. Montez v.
   Dep’t of Navy, 392 F.3d 147, 150 (5th Cir. 2004) (describing that in certain
   circumstances where disputed issues of fact are central both to a
   jurisdictional attack and the claim on the merits, courts should assume
   jurisdiction and resolve the factual issue on the merits in a 12(b)(6) or Rule
   56 posture, rather than a 12(b)(1) posture). And “[i]t is well-settled, that
   mootness is a threshold jurisdictional inquiry.” La. Env’t Action Network v.
   U.S. E.P.A., 382 F.3d 575, 580 (5th Cir. 2004). Thus, “[a]lthough the
   district court did not address its jurisdiction, this court must consider the
   basis of the district court’s jurisdiction sua sponte if necessary.” United




                                           3
Case: 20-20370        Document: 00515728030              Page: 4       Date Filed: 02/01/2021




                                         No. 20-20370


   States v. Boutte, 627 F. App’x 378, 378 (5th Cir. 2015) (per curiam)
   (unpublished) (citing EEOC v. Agro Distrib., LLC, 555 F.3d 462, 467 (5th
   Cir. 2009)).
           “In general, a claim becomes moot ‘when the issues presented are no
   longer “live” or the parties lack a legally cognizable interest in the
   outcome.’” La. Env’t, 382 F.3d at 581 (quoting Murphy v. Hunt, 455 U.S.
   478, 481 (1982) (per curiam)). Therefore, “[m]ootness applies when
   intervening circumstances render the court no longer capable of providing
   meaningful relief to the plaintiff.” Ctr. for Biological Diversity, Inc. v. BP Am.
   Prod. Co., 704 F.3d 413, 425 (5th Cir 2013).
           This court has not yet addressed whether a claim challenging the
   denial of a diversity visa status adjustment application becomes moot after
   the relevant fiscal year expires. Our sister circuits, however, have
   overwhelmingly concluded that such a circumstance does moot the claim.
   See, e.g., Nyaga v. Ashcroft, 323 F.3d 906, 916 (11th Cir. 2003) (holding that
   the plaintiff’s claim challenging the denial of his diversity visa application was
   moot after the fiscal year expired because the district court could no longer
   provide meaningful relief); Coraggioso v. Ashcroft, 355 F.3d 730, 734 (3d Cir.
   2004) (same); Mohamed v. Gonzales, 436 F.3d 79, 80-81 (2d Cir. 2006)
   (same); Mwasaru v. Napolitano, 619 F.3d 545, 551 (6th Cir. 2010) (same); see
   also Zixiang Li v. Kerry, 710 F.3d 995, 1002 (9th Cir. 2013) (reaching the same
   conclusion in dicta); Iddir v. INS, 301 F.3d 492, 501 (7th Cir. 2002) (Flaum,
   J., concurring) (same). 2



           2
              The D.C. Circuit has applied a limited exception to the generally agreed upon
   mootness framework for diversity visas. It has held that when a plaintiff files suit and the
   district court grants some relief—but not the visa—before the end of the fiscal year, the
   claim is not moot. Almaqrami v. Pompeo, 933 F.3d 774, 780 (D.C. Cir. 2019). That situation
   is not presented here and thus we do not weigh in on the validity of this exception.




                                                4
Case: 20-20370      Document: 00515728030          Page: 5    Date Filed: 02/01/2021




                                    No. 20-20370


          The Ermurakis have not responded to the Government’s mootness
   argument. We find the reasoning of our sister circuits persuasive and are
   satisfied that under the facts of this particular case, the Ermurakis’ claim was
   moot at the time they filed their initial complaint.
                                         III
          Because the Ermurakis’ claim was moot prior to the entry of the
   district court’s final judgment, we VACATE the judgment and direct that
   this case be DISMISSED. Goldin v. Bartholow, 166 F.3d 710, 718 (5th Cir.
   1999) (“If mootness occurred prior to the rendering of final judgment by the
   district court, vacatur and dismissal is automatic. The district court would
   not have had Article III jurisdiction to render the judgment, and we cannot
   leave undisturbed a decision that lacked jurisdiction.” (citing Iron Arrow
   Honor Soc. v. Heckler, 464 U.S. 67, 72-73 (1983))).




                                          5